                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ERIC LILLYWHITE,                                    CASE NO. C18-1840-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    AECOM, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for acceptance of
18   service and to extend the time for Defendants to respond to Plaintiff’s amended complaint (Dkt.
19   No. 22). The motion is GRANTED. Service upon all Defendants was effective on March 27,
20   2019. The deadline for Defendant AECOM Technical Services to respond to Plaintiff’s amended
21   complaint is April 12, 2019. The deadline for Defendant AECOM US Severance Plan to respond
22   to Plaintiff’s amended complaint is April 19, 2019. The deadline for Defendants URS
23   Corporation, AECOM, and AECOM (as the fiduciary and agent of service of process for
24   AECOM US Severance Plan) to respond to Plaintiff’s amended complaint is April 26, 2019. If
25   Plaintiff chooses to move for a more definite statement or to strike, that motion is due by May
26   17, 2019.


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
 1        DATED this 9th day of April 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 2
